Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Previously presented Claims 1-24 have been cancelled.  New Claims 25-44 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to a method and system for automatically calculating an interactive business valuation score relative to peer companies using qualitative business transaction risk data.  
 	The closest prior art, Openlander (US 2015/0095212) in view of Thompson et al. (US 8,200,527) are analogous art of supply and demand forecasting.  However, Openlander and Thompson et al. alone or in combination do not teach:
“receiving, by a graphical user interface (GUI) of a logic engine executing on a processor of a computer system, a plurality of user-provided answers to a set of business queries;
quantizing, by the logic engine, each of the user-provided answers within a set of tranches to generate a plurality of quantized user-provided answers;
accessing, by the logic engine, a data storage device having a non-transitory computer- readable storage medium storing a plurality of qualitative business transaction risk data associated with the set of business queries, the plurality of qualitative business transaction risk data comprising a set of risk factors;
automatically calculating, by the logic engine, a plurality of quantized weighted answer values associated with the plurality of quantized user-provided answers and the set of risk factors;
searching, by the logic engine, the data storage device to map each of the quantized weighted answer values to one or more qualitative business transaction risk data stored on the data storage device to identify a plurality of identified business transaction risks;
ranking, by the logic engine, the plurality of identified business transaction risks to automatically generate a risk prioritization list, the ranking based at least on a set of identified qualitative business transaction risk data associated with each identified business transaction risk;
rendering, by the GUI of the logic engine, the risk prioritization list;
automatically calculating, by the logic engine, a business valuation score based at least on: i) the risk prioritization list, and ii) the set of identified qualitative business transaction risk data associated with each identified business transaction risk;
rendering, by the GUI of the logic engine, the business valuation score relative to peer companies on a price prediction graph;
receiving, by the GUI of the logic engine, a re-ordering of the identified business transaction risks of the risk prioritization list to create a revised risk prioritization list;
automatically re-calculating, by the logic engine, the business valuation score using the revised risk prioritization list to generate a revised business valuation score; and
rendering, by the GUI of the logic engine, the revised business valuation score relative to peer companies on a revised price prediction graph”

as recited in independent Claims 25, 35, and 37.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above new claim amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicants’ process of “automatically calculating an interactive business valuation score relative to peer companies using qualitative business transaction risk data” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 25-44 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. The above additional elements of “computer system; logic engine; graphical user interface”, etc. (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 25-44 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 25-44 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623